                            Case 1:20-cr-00153-JSR Document 71 Filed 06/14/21 Page 1 of 7
AO 245B (Rev. 09/19)   Judgment in a Crimmal Case   (form modified withm District on Sept. 30, 2019)
                       Sheet I



                                           UNITED STATES DISTRICT COURT
                                                        Southern District of New York
                                                                             )
               UNITED STATES OF AMERICA                                      )       JUDGMENT IN A CRIMINAL CASE
                                  v.                                         )
                         Devonte Manning                                     )
                                                                             )       Case Number: 1:20CR00153- 002
                                                                             )       USM Number: 87798-054
                                                                             )
                                                                             )        Lisa Scolari, Esq.
                                                                             )      -Defendant's Attorney--,
THE DEFENDANT:
~ pleaded guilty to count(s)           2
D pleaded nolo contendere to count(s)
     which was accepted by the court.
D was found guilty on count(s)
     after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                              Offense Ended

18   u.s.c. 1951                  Hobbs Act Robbery                                                              12/31/2019           2




       The defendant is sentenced as provided in pages 2 through             _ _7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count(s)
Ill Count(s) -1-
               and 3         Dis                                     Ill are dismissed on the motion of the United States.
                 -----------
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material clianges in economic circumstances.

                                                                                                               6/10/2021
                                                                            Date oflmposition of Judgment




                                                                                       id Q---=--W~----
                                                                                                       Hon. Jed S. Rakoff, U.S.D.J.
                                                                             Name and Title of Judge




                                                                             Date
                             Case 1:20-cr-00153-JSR Document 71 Filed 06/14/21 Page 2 of 7
AO 245B (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment
                                                                                                    Judgment - Page      2   of   7
 DEFENDANT: Devonte Manning
 CASE NUMBER: 1:20CR00153- 002

                                                          IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  On Count 2: Ninety Six (96) months.




       D The court makes the following recommendations to the Bureau of Prisons:




       ~ The defendant is remanded to the custody of the United States Marshal.

       D The defendant shall surrender to the United States Marshal for this district:
           D at                                  D a.m.      D p.m.        on

           D as notified by the United States Marshal.

       D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D before 2 p.m. on
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                 RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                       to

  at                                               , with a certified copy of this judgment.
       ---------------

                                                                                                  UNITED STATES MARSHAL



                                                                         By-----------------------
                                                                                               DEPUTY UNITED STATES MARSHAL
                             Case 1:20-cr-00153-JSR Document 71 Filed 06/14/21 Page 3 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                        Judgment-Page     3      of
DEFENDANT: Devonte Manning
CASE NUMBER: 1:20CR00153- 002
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 On Count 2: Three (3) years.




                                                      MANDATORY CONDITIONS
 1.    You must not commit another federal, state or local crime.
 2.    You must not unlawfully possess a controlled substance.
 3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                    substance abuse. (check if applicable)
 4.    D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
             restitution. (check if appltcable)
 5.     lt'f You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
 6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
             directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
             reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.      D You must participate in an approved program for domestic violence. (check ifappltcable)
 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
                           Case 1:20-cr-00153-JSR Document 71 Filed 06/14/21 Page 4 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                              Judgment-Page        4        of _ _ _?'-----
DEFENDANT: Devonte Manning
CASE NUMBER: 1:20CR00153- 002

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.   You must report to the probation office in the federal-judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
     aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
     designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
 11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
 12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

                                                                                                         Date _ _ _ _ _ _ _ _ _ _ __
Defendant's Signature
AO 2458 (Rev. 09/19)       Case
                       Judgment       1:20-cr-00153-JSR
                                 in a Criminal Case       Document 71 Filed 06/14/21 Page 5 of 7
                       Sheet 3D - Supervised Release
                                                                                               Judgment-Page   _5_   of     7
DEFENDANT: Devonte Manning
CASE NUMBER: 1 :20CR00153- 002

                                     SPECIAL CONDITIONS OF SUPERVISION
                                                                                           '
 1. The defendant shall participate in an out patient program approved by the United States Probation Office for substance
 abuse, which program may include drug testing to determine whether the defendant has reverted to the use of drugs and
 alcohol. The Court authorizes the release of available drug treatment evaluations and reports to the substance abuse
 treatment provider, as approved by the Probation Department. The defendant will be required to contribute to the cost of
 services rendered (copayment) in the amount to be determined by the Probation Officer, based on ability to pay or
 availability of third party payment.

 2. The defendant must participate in an outpatient mental health treatment program approved by the United States
 Probation Office. He must continue to take any prescribed medications unless otherwise instructed by the health care
 provider. He must contribute to the cost of services rendered based on your ability to pay and the availability of third-party
 payments. The Court authorizes the release of available psychological and psychiatric evaluations and reports, including
 the presentence investigation report, to the health care provider.

 3. The defendant shall provide the Probation Officer with access to any requested financial information.

 4. The Court recommends the defendant be supervised in his district of residence.
AO 245B (Rev. 09/19)
                            Case 1:20-cr-00153-JSR Document 71 Filed 06/14/21 Page 6 of 7
                       Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                     Judgment -   Page   -----'6,,___ of   7
 DEFENDANT: Devonte Manning
 CASE NUMBER: 1:20CR00153- 002
                                                  CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment                Restitution            Fine                   AVAA Assessment*               JVTA Assessment**
 TOTALS           $    100.00                $                     $                       $                              $



 D The determination ofrestitution is deferred until           -----
                                                                          . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the prioricy order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                 Total Loss***               Restitution Ordered           Priority or Percenta~e




 TOTALS                                $                        0.00           $ - - - - - - - 0.00
                                                                                               --


  D     Restitution amount ordered pursuant to plea agreement $
                                                                         ----------
  D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

  D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the           D fine     D restitution.
        D the interest requirement for the            D fine     D restitution is modified as follows:
                  fl
  * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
  ** Justice for Victims of Trafficking Act ot2015, Pub. L. No. 114-22.                                 .                        .
  *** Findings for the total amount oflosses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on
  or after September 13, 1994, but before April 23, 1996.
     AO 245B (Rev. 09/19)                   Case
                                       Judgment     1:20-cr-00153-JSR
                                                 ma Criminal Case                 Document 71 Filed 06/14/21 Page 7 of 7
                                       Sheet 6 - Schedule of Payments

                                                                                                                           Judgment- Page   -~Z-      of     7
      DEFENDANT: Devonte Manning
      CASE NUMBER: 1 :20CR00153- 002

                                                                      SCHEDULE OF PAYMENTS

      Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

      A              ~       Lump sum payment of$        100.00                due immediately, balance due


                             •     not later than                                  , or
                             •     in accordance with
                                                        •   C,
                                                                  •    D,
                                                                              •     E, or     D F below; or
      B          •           Payment to begin immediately (may be combined with             • c,       •   D,or     D F below); or
      C              D Payment in equal            __ _ _ _       (e.g., weekly, monthly, quarterly) installments of $             _ over a period of
                           __ _   ____ (e.g., months or years), to commence                  _ _ (e.g., 30 or 60 days) after the date of this judgment; or

      D              D Payment in equal             _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                                            (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
                             term of supervision; or

      E              D Payment during the term of supervised release will commence within _ _ _ _ _ (e.g.,           30 or 60 days) after release from
                             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

      F              D Special instructions regarding the payment of criminal monetary penalties:




      Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
      the period of imprisonment. All criminal monetary penall:ies, except those payments made through the Federal Bureau of Prisons' Inmate
      Financial Responsibility Program, are made to the clerk of the court.

      The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




       D             Joint and Several

                     Case Number                                                                                                         Corresponding Payee,
                     Defendant and Co-Defendant Names                                                      Joint and Several
                         (including defendant number)                       Total Amount                        Amount                       if appropriate




       D                 The defendant shall pay the cost of prosecution.

       D                 The defendant shall pay the following court cost(s):

       D                 The defendant shall forfeit the defendant's interest in the following property to the United States:


           •it
           ,li';t'
                     I
          :,
       p'ayments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
       (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcluding cost of
•'     prosecut10n and court costs.
